John Sullivan, Deputy Attorney General, and Anne X. Alpern, Attorney General,
*800The Fish Commission’s request to the Attorney General for interpretation of the Motor Boat Law specifically asks whether the law covers tidal waters.
Reference is made to the term “non-tidal waters” in the title of the act, as listed in the Fish Commission’s fish and boating law booklet. This is from the Act of May 28, 1931, P. L. 202, which in its definitions excluded tidal waters from the application of the law. However, this law was amended by the Act of June 21, 1937, P. L. 1984.
Section 1 of the 1931 law had defined inland waters as:
“Any public stream, artificial or natural body of water, or non-tidal waters of any river within the Commonwealth.”
The 1937 amendment changed this to read:
“Any public stream, river, lake, artificial or natural body of water within the Commonwealth”: 55 PS §483.
It will be seen that the General Assembly, by striking out the exemption of tidal rivers, and by extending the act to rivers whether tidal or not, specifically incorporated tidal waters within the purview of the law.
It is noted that the title of the 1937 amendment did not state specifically that the definition of inland waters was to be changed, but did give notice that definition changes were to be made by stating that section 1 of the act, which covers all definitions, was to be amended. Even though no specific reference to the definition of inland waters was made in the title, we consider this reference to the affected section adequate.
It is therefore our opinion, and you are accordingly advised, that the Motor Boat Law definition of inland waters applies to tidal waters within the Commonwealth, and should be enforced accordingly.